DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-19 allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-23, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0259664 A1) in view of Maier et al. (“Three-dimensional anisotropic adaptive filtering of projection data for noise reduction in cone beam CT.” Medical Physics 38. 2011 November) [and farther as evidenced by Liu (US 5594807 A)].

Regarding claim 20, Li teaches 
filtering 3D seismic image data (abstract) and 
instructions wherein the 2D adaptive filter comprises a 2D local adaptive filter iteratively designed in application based on local data structure (paragraph [0056], [0063]). 
Li fails to teach a non-transitory, computer-readable medium comprising instructions executable by a processor of a computing device to filter 3D image data for random noise attenuation by applying a 2D adaptive filter to 2D image spaces of a 3D seismic image volume of the 3D image data.
However, Maier teaches 
a non-transitory, computer-readable medium comprising instructions executable by a processor of a computing device to filter 3D image data for random noise attenuation by applying a 2D adaptive filter to 2D image spaces of a 3D seismic image volume of the 3D image data (pg. 5 section II.A.6).
Li and Maier are considered analogous art to the claimed invention because Li is in the same field of endeavor of three-dimensional seismic image processing, and Maier is reasonably pertinent to the problem of three-dimensional image processing faced by the inventor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic data processing system from Li to incorporate the teachings of Maier by applying two-dimensional adaptive filters to the threConclusion
e-dimensional seismic image cube in order to achieve a substantial reduction of noise while maintaining high spatial resolution (Maier, pg. 10 section IV).

Regarding claim 21, Li in view of Maier teaches the medium of claim 20. 
Li teaches splitting the 3D seismic image cube into a series of overlapped 3D sub-cubes for distribution to multiple processors for parallel computation of filtering (paragraph [0151]),
and wherein applying the 2D adaptive filter to 2D image spaces comprises applying the 2D adaptive filter to 2D image spaces of the overlapped 3D sub-cubes (paragraph [0049]).

Regarding claim 22, Li in view of Maier teaches the medium of claim 21. 
Li teaches a medium comprising instructions wherein to apply the 2D adaptive filter comprises applying a different design of the 2D adaptive filter for two considered image points, respectively, in an overlapped sub-cube, and with filter configuration based on local data structure (paragraph [0056], [0063]).

Regarding claim 23, Li in view of Maier teaches the medium of claim 21. 
Li teaches a medium comprising instructions wherein the 2D adaptive filter is iteratively designed respectively for each considered image point inside an overlapped 3D sub-cube of the overlapped 3D sub-cubes (paragraph [0063]), 
and wherein only one overlapped 3D sub-cube is filter processed by a given processor at a time (paragraph [0151]).

Response to Arguments
Applicant  did not implement argued allowable subject matter into claim 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645